   Case 4:19-cv-00412-P Document 49 Filed 11/04/20          Page 1 of 3 PageID 439




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION
____________________________________
UNITED STATES OF AMERICA              )
ex rel. ERMA LEE,                     )
                                      )
                   Plaintiffs,        )
                                      )   Case No. 4:19-CV-00412-P
v.                                    )
                                      )
 TARRANT COUNTY HOSPITAL              )
 DISTRICT d/b/a JPS HEALTH            )   DEMAND FOR JURY TRIAL
 NETWORK,                             )
                                      )
                   Defendant.         )
____________________________________)

                  RELATOR’S NOTICE OF INITIAL DISCLOSURES

      Relator Erma Lee files this notice that she served her mandatory initial disclosures

on Defendant on November 4, 2020, pursuant to the Court’s October 13, 2020 Order

(ECF No. 45).     Relator’s initial disclosures included the production of documents

pursuant to Federal Rule of Civil Procedure 26(a)(1).




                                            1
  Case 4:19-cv-00412-P Document 49 Filed 11/04/20    Page 2 of 3 PageID 440



November 4, 2020                  Respectfully submitted,
                                  REESE MARKETOS LLP

                                  By: /s/ Joshua M. Russ
                                     Joshua M. Russ
                                     Texas Bar No. 24074990
                                     josh.russ@rm-firm.com
                                     Joel W. Reese
                                     Texas Bar No. 00788258
                                     joel.reese@rm-firm.com
                                     Brett S. Rosenthal
                                     Texas Bar No. 24080096
                                     brett.rosenthal@rm-firm.com
                                  750 N. Saint Paul St., Suite 600
                                  Dallas, Texas 75201-3201
                                  Telephone: (214) 382-9810
                                  Facsimile: (214) 501-0731

                                  RACHEL V. ROSE – ATTORNEY AT LAW,
                                  PLLC

                                  By: /s/ Rachel V. Rose
                                     Rachel Veronica Rose
                                     Texas Bar No. 24074982
                                     rvrose@rvrose.com
                                  P.O. Box 22718
                                  Houston, Texas 77227
                                  Telephone: (713) 907-7442
                                  Facsimile: (855) 558-1745

                                  WATERS & KRAUS, LLP

                                  By: /s/ Charles S. Siegel
                                     Charles S. Siegel, Esq.
                                     Texas State Bar No. 18341875
                                     csiegel@waterskraus.com
                                     Taryn E. Ourso, Esq.
                                     Texas State Bar No. 24107315
                                     tourso@waterskraus.com
                                  3141 Hood Street, Suite 700
                                  Dallas, Texas 75219
                                  214-357-6244 (Telephone)
                                  214-357-7252 (Facsimile)
                                  ATTORNEYS FOR RELATOR


                                     2
  Case 4:19-cv-00412-P Document 49 Filed 11/04/20        Page 3 of 3 PageID 441



                            CERTIFICATE OF SERVICE

       The undersigned attorney certifies that the foregoing was served on counsel of
record in this matter on November 4, 2020 via the Court’s electronic filing system.


                                        /s/ Joshua M. Russ
                                       Joshua M. Russ




                                         3
